DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received November 30, 2020.  Claims 1-3, 6, 7, 11-13, and 17 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 7, 11-13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has a surfactant system comprising soap, LAS, and PAS but includes LAS and PAS as part of the “soap” rather than the surfactant system, which is incorrect.  LAS and PAS are certainly surfactants, but they are not soaps.  The claim must be rewritten to separate soap from the other anionic surfactants.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

All rejections set forth under 35 U.S.C. 102 are withdrawn in view of applicants’ amendment and response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 11-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rieth et al, US 2012/0128614.
Rieth et al teach a carpet shampoo comprising from 2-5% potassium oleate, from 6-8% anionic surfactant, and the balance water (¶205, formulation 24).  Note the surfactant system contains at least 20% potassium oleate, and is at least 8% of the composition.  The reference teaches the following surfactants as preferred in their 
With respect to claim 7, formulation 24 allows for a composition having a soap content as high as 45%.
With respect to a method of laundering articles, the examiner maintains a carpet is a textile and may be contacted directly with a composition or may be immersed in a wash liquor, in the case of a small rug, for example, and once washed, the rinsing of a washed textile is an obvious and essential step understood by persons of skill in the art and consumers alike.
Applicants have traversed this rejection on the grounds the reference does not teach the soap comprising greater than 50% potassium oleate.  The examiner disagrees and notes potassium oleate is the only soap present in the example and so it contains 100% potassium oleate.  Soaps are specifically fatty acid salts, e.g. potassium oleate.  While all soaps are surfactants, all surfactants are not soaps.


Claims 1-3, 6, 7, 11-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tai, US 4,446,043.
Tai teaches liquid laundry detergent comprising 2.4% potassium oleate, 12% additional surfactant including LAS, and the balance water (col. 3, example II).  Note the surfactant system contains at least 20% potassium oleate, and is 12.4% of the composition.  These compositions may contain a sulfonate or sulfate anionic surfactant, wherein the sulfate surfactants may include PAS (col. 2, lines 32-37).  As the sulfonate and sulfate surfactants may be used interchangeably, and are extremely common surfactants, the examiner maintains a mixture of these well-known anionic surfactants is an obvious combination for persons of ordinary skill in the art.  With respect to present claim 13, as much of the world does not have access to automatic laundry machines, the examiner maintains any laundry detergent immediately calls to mind both automatic and manual fabric washing methods.  With respect to present claim 17, persons of skill in the art and consumers alike understand that sometimes an extra rinse step is required.  Such a limitation does nothing to separate the present claims from any fabric washing composition. 
Applicants have traversed this rejection on the grounds the reference does not teach the soap comprising greater than 50% potassium oleate.  The examiner disagrees and notes potassium oleate is the only soap present in the example and so it contains 100% potassium oleate.  Soaps are specifically fatty acid salts, e.g. potassium oleate.  While all soaps are surfactants, all surfactants are not soaps.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761